DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered. The Examiner notes the Applicant filed a Supplemental Amendment on 10/03/2022 after another set of claims filed on 7/25/2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 10/3/2022 have been fully considered but they are moot in view of a new prior art reject comprising SK_Zhou (US 2016/0092632) and Calder (US 2019/0278622). 

The Examiner has reviewed the Applicant’s arguments in their entirety. The Examiner respectfully reminds the Applicant the claims are interpreted according to the Broadest Reasonable Interpretation (BRI). Hence SK_Zhou clearly provides one of ordinary skill in the art to solve the problem and/or contemplate:

 setting a parameter for one of a plurality of users to the common application program (see e.g. SK_Zhou; [0024];

each of the plurality of users is a hospital (see e.g. [0047]; 

Calder as detailed in the new rejection below provides teachings with respect to standby virtual machines and dedicated virtual machines. Hence the combination of SK_Zhou and Calder prove there is no basis or merit for the Applicant stating (see Pages 8 -9):

 “In contrast, in the present invention, by setting a parameter for particular user to the common application program, a common virtual machine is set as a dedicated virtual machine for the particular user)”

The Examiner notes for purposes of Appeal references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As detailed above SK_Zhou and Calder provide one of ordinary skill in the art to contemplate the limitations and/or claims presented by the Applicant. Arguments presented in a piecemeal fashion does not expedite prosecution.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-2 and 6–7 are rejected under 35 USC 103 as being unpatentable over SK_Zhou (US 2016/0092632) in view of Calder (US 2019/0278622)


	Regarding claim 1, SK_Zhou discloses an apparatus comprising a processor configured to:
	start a plurality of common virtual machines, each of the plurality of common virtual machines being installed with a common application program and being allocated a constant resource (SK_Zhou; SK_Zhou teaches a cloud based virtualized environment (e.g. conventional hypervisor) comprising virtual machines (i.e. a plurality of common virtual machines) utilized to implement a medical image processing program (i.e. common application program) and/or reporting program (i.e. common application program);

	see e.g. [0051] “... computational nodes ... a plurality of virtual machines”

	see e.g. [0024] “... choosing 104 a processing algorithm to apply to the selected subset of medical imaging data ... executing 106 the chosen processing algorithm ...”

	see e.g. [0020] “Cloud-based solutions for medical image analytics, data management, reporting, and/or algorithm development ...” see e.g. [0026]

The Examiner notes by definition one of ordinary skill in the art is readily able to make constant a resource (memory, CPU, GPU, etc.) in order to realize provisioning and activating a virtual machine based on hypervisor technology);

	set one of the plurality of the common virtual machines, by setting a parameter for one of a plurality of users to the common application program, (SK_Zhou; SK_Zhou teaches a medical image processing program (i.e. common application program) which provides for setting a processing algorithm parameter readily available to users;

	see e.g. [0024] “... choosing 104 a processing algorithm to apply to the selected subset of medical imaging data ... executing 106 the chosen processing algorithm ...”);

		
	

	each of the plurality of users is a hospital (SK_Zhou; SK_Zhou teaches the users may be associated with hospitals;

	see e.g. [0047] “... relevant information as needed (e.g., patient medical history, physician and/or hospital, identifying information, etc.) ...”),

	the common application program includes a program for performing image processing or a program for performing diagnosis report creation support processing(SK_Zhou; SK_Zhou teaches the users may be associated with hospitals;

	see e.g. [0024] “... choosing 104 a processing algorithm to apply to the selected subset of medical imaging data ... executing 106 the chosen processing algorithm ...”

	see e.g. [0026]” ... reporting ...”
), and

	the setting of the parameter is a setting of an image processing parameter of the image processing corresponding to the hospital, in a case of the program for performing the image processing, or a setting of a format of a diagnosis report of the diagnosis report creation support processing corresponding to the hospital, in a case of the program for performing the diagnosis report creation support processing (SK_Zhou;

	see e.g. [0024] “... choosing 104 a processing algorithm to apply to the selected subset of medical imaging data ... executing 106 the chosen processing algorithm ...”

	see e.g. [0047] “... relevant information as needed (e.g., patient medical history, physician and/or hospital, identifying information, etc.) ...”

	see e.g. [0026]” ... annotating, reporting, comparing ...”

	The Examiner notes the combination of annotating, reporting, comparing is provides one of ordinary skill in the art to generate conventional reports of various conventional formats)

	
	Although SK_Zhou provides a cloud environment comprising virtualization with elasticity/scalability (see e.g. [0021], [0032]), SK_Zhou does not teach every known VM provisioning scheme available to one of ordinary skill in the art and therefore strongly suggests but does not expressly disclose:

	
	set one of the plurality of the common virtual machines as a dedicated virtual machine for the one of the plurality of users for which the setting of the parameter is performed;


	provide a function of the common application program by additionally setting at least one of the plurality of the common virtual machines, for which the setting of the parameter is not performed, as another dedicated virtual machine or additional dedicated virtual machines for the
one of the plurality of users, in a case where resources of the dedicated virtual machine for the one of the plurality of users are insufficient; and

	provide a function of the common application program without additionally setting the at least one of the plurality of the common virtual machines as another dedicated virtual machine or additional dedicated virtual machines for the one of the plurality of users, in a case where the
resources of the dedicated virtual machine for the one of the plurality of users are sufficient;

	wherein the parameter for the one of the plurality of users is set to the common application program in the another dedicated virtual machine or the additional dedicated virtual machines


	However in analogous art Calder discloses:


	set one of the plurality of the common virtual machines as a dedicated virtual machine for the one of the plurality of users (Calder; Calder teaches virtual machine pools and where one of the virtual machines are readily able to be assigned as a dedicated virtual machine;

	see e.g. [0029] “... A “standby reservation of virtual machines is are reservation associated with a pool or account for use at some point in the future. Provisioning the virtual machine for use can mean merely that sufficient virtual resources are identified and/or reserved within the cloud computing environment, so that virtual machine resources will be available for conversion to dedicated virtual machines when requested ...”

	see e.g. [0030] “... a standby virtual machine reservation reserves the right in the future for an idle or preemptible virtual machine to be converted to a dedicated virtual machine assigned to the user or pool ...”

)

	provide a function of the common application program by additionally setting at least one of the plurality of the common virtual machines, for which the setting of the parameter is not performed, as another dedicated virtual machine or additional dedicated virtual machines for the one of the plurality of users, in a case where resources of the dedicated virtual machine for the one of the plurality of users are insufficient (Calder; Calder teaches the Virtual mean pools are readily able to associated with a variety of work items resulting in a case where at least one preemptible virtual machine from the pool can be converted to a dedicated virtual machine based upon a load threshold associated with cloud resources;

	see e.g. [0014] “An “account” is a global unique identified entity within the cloud computing environment. In an embodiment, all of the resources and tasks discussed below are scoped within an account ... the user can use the account to submit work items to the system and manage resources for performing jobs based on the work item”

	see e.g. [0032] “... convert idle or preemptible virtual machines to dedicated virtual machines assigned to a pool corresponding to a user based on time-based criteria or load based-criteria ... load-based criteria which are used to define a load-based threshold. A load-based threshold corresponds to a threshold based on usage and/or performance of one or more cloud resources  ...” see e.g. [0040])

	provide a function of the common application program without additionally setting the at least one of the plurality of the common virtual machines as another dedicated virtual machine or additional dedicated virtual machines for the one of the plurality of users, in a case where the
resources of the dedicated virtual machine for the one of the plurality of users are sufficient (Calder; Calder teaches the programmatic conversion of a preemptible virtual machine to a dedicated virtual machine based upon a load threshold associated with cloud resources resulting in non-conversion if the threshold is not obtained;

	
	see e.g. [0032] “... convert idle or preemptible virtual machines to dedicated virtual machines assigned to a pool corresponding to a user based on time-based criteria or load based-criteria ... load-based criteria which are used to define a load-based threshold. A load-based threshold corresponds to a threshold based on usage and/or performance of one or more cloud resources  ...”) see e.g. [0040];


	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SK_Zhou with Calders’s VM Pool scheme comprising dedicated virtual machines. The motivation being the combined solution provides for increased efficiencies in managing cloud resources.

	SK_Zhou in view of Calder disclose:

	set one of the plurality of the common virtual machines as a dedicated virtual machine for the one of the plurality of users for which the setting of the parameter is performed (The combined solution provides for parameters (e.g. SK_Zhou) in conjunction with the VM pools and dedicated VMs explicitly taught by Calder;

	The Examiner notes Calder also provide one of ordinary skill in the art to programmatically submit request comprising for a particular work item (i.e. parameter);

	see e.g. Calder [0044] “... Sally can access the account and send request to access the APIs for interacting with the cloud computing environment ... Sally can access an API to issue a request to create a new work item or task ...”);

	wherein the parameter for the one of the plurality of users is set to the common application program in the another dedicated virtual machine or the additional dedicated virtual machines (The combined solution per Calder provides for utilizing additional virtual machines based on time-based criteria or load based criteria in association with the parameter explicitly taught by SK_Zhou;

	see e.g. [0032] “... convert idle or preemptible virtual machines to dedicated virtual machines assigned to a pool corresponding to a user based on time-based criteria or load based-criteria ... load-based criteria which are used to define a load-based threshold. A load-based threshold corresponds to a threshold based on usage and/or performance of one or more cloud resources  ...” see e.g. [0040])
		
	Regarding claim 2, SK_Zhou in view of Calder disclose apparatus according to claim 1, disclose:

	wherein, in a case where a utilization rate of the resources of a plurality of the dedicated virtual machines used by the one of the plurality of users is equal to or less than a reference value, the process or is further configured to release to another dedicated virtual machine or at least one of the additional dedicated virtual machines of the plurality of users (The combined invention per Calder provides for one of ordinary skill in the art to release virtual machines (e.g. dedicated virtual machine) based on load and/or utilization;

	see e.g. [0040] “... set of virtual machines ... dynamically growing ... based on the resource utilization ... release unused virtual machines ...”

	see e.g. [0037] “... dynamic adjustment of the amount of computer resources used based on the current load of the system ... virtual machines that are not being used by a current group of pools may be released back to the cloud computing environment ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SK_Zhou with Calders’s VM Pool scheme comprising dedicated virtual machines. The motivation being the combined solution provides for increased efficiencies in managing cloud resources.
 
	Regarding claim 6, claim 6 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 7, claim 7 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.


Claim 5 is rejected under 35 USC 103 as being unpatentable over SK_Zhou in view of Calder and  in view of Mann (US 2013/0191830)

	Regarding claim 5, SK_Zhou in view of Calder discloses the apparatus according to claim 1,
wherein each of the plurality of common virtual machines has a storage unit in which
data used for the common application program is readable or writable (SK_Zhou;

	see e.g. Fig. 10 illustrating virtual machines 1006 coupled to storage hard disks 1008 for conventional read and write operations;

	see e.g. [0051] “ ... a plurality of virtual machines 1006 may be included. Storage may be provided by a hard disk 1008 and replaceable with a scalable file system;), however SK_Zhou does not expressly disclose 

	a setting of the parameter allows the storage unit to be set as a dedicated storage unit
with respect to a user for which the setting of the parameter is performed.

	
	However in analogous art Mann discloses:

	a setting of the parameter allows the storage unit to be set as a dedicated storage unit
with respect to a user for which the setting of the parameter is performed (Mann; Mann teaches the option and/or setting of utilizing a dedicated storage unit associated with the VM;

	see e.g. [0018] “ A user may be presented an option to store information in a shared storage or in a storage space or portion of a storage dedicated to a particular virtual machine ...”)
	
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Zhou with Mann’s option for dedicated storage. The motivation being the combined invention provides for increased efficiencies with respect to application processing.

 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449